Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 8 amended 
Claims 14-20 canceled
Claims 1-13 and 21-24 pending 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (PG Pub 2006/0160374 A1), in view of Ikakura (PG Pub 2001/0041458 A1).
Consider Claim 1, Ho teaches the process of forming carbon doped silicon oxide film using oxidizable silicon/CDO precursor, on a substrate (Claim 8 and [0013]). Ho teaches the use of carrier gas [0054]. Ho teaches the CDO precursor include silicon precursor of Tetramethyldisiloxane ((CH3)2—SiH—O—SiH—(CH3)2) [0033]. Ho teaches the CDO film deposited using RF plasma process reactor/chamber (110), having RF frequency of 13.56 MHz, and in energy density between 20 – 200W [0055]. 
Ho does not teach the use of tetramethoxycyclotetrasiloxane as silicon precursor.
However, Ikakura is in the art of plasmatizing siloxane precursor forming a film (abstract) in a PECVD process [0021], teaches the process of using silicon precursor such as Tetramethyldisiloxane [0046], and tetramethoxycyclotetrasiloxane [0064]. 

    PNG
    media_image1.png
    303
    349
    media_image1.png
    Greyscale

A person having ordinary skill in the art before the effective date of the claimed invention would combine Ho with Ikakura to replace the CDO precursor of Tetramethyldisiloxane with CDO precursor of tetramethoxycyclotetrasiloxane, to provide with insulating film having both low dielectric constant and easy etching workability.
Consider Claims 2-6, the combined Ho (with Ikakura) teaches the process of using oxidizing gas to react with the oxidizable silicon/CDO precursor, where the oxidizing gas includes oxygen (Ho, [0030], Ikakura, [0055]). The combined Ho (with Ikakura) teaches the oxidizing gas flow rate is from 20-1000 sccm (Ho, [0086]). The combined Ho (with Ikakura) teaches the use of hydrogen containing gas of H2 gas with flow rate of 50 sccm (Ikakura, [0060] and Table 3). The combined Ho (with Ikakura) teaches the use of inert gas of He (Ikakura, [0054]), with 100 sccm (Ikakura, Table 3). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 11, the combined Ho (with Ikakura) teaches the silicon precursor with flow rate of 5-4000 sccm (Ho, [0086]), where the calculation of mgm from a sccm can be performed using the following equation,

    PNG
    media_image2.png
    108
    496
    media_image2.png
    Greyscale

Where in the case if the calculation resulted in values that were outside the claimed range of 150-1500 mgm, it would be obvious for skilled person in the art to adjust the value to the claimed range to provide with a desired growth rate of the film. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claims 12-13, the combined Ho (with Ikakura) teaches the process using RF plasma frequency of 13.56 MHz, and in energy density between 20 – 200W (Ho, [0055]). 

Alternatively, Claims 1-4, 11-13 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (PG Pub 2006/0160374 A1), in view of Nakagawa (JP 2009/132855 A, Google Patents)
Consider Claim 1, Ho teaches the process of forming carbon doped silicon oxide film using oxidizable silicon/CDO precursor, on a substrate (Claim 8 and [0013]). Ho teaches the use of carrier gas [0054]. Ho teaches the CDO precursor include silicon precursor of Tetramethyldisiloxane ((CH3)2—SiH—O—SiH—(CH3)2) [0033]. Ho teaches the CDO film deposited using RF plasma process reactor/chamber (110), having RF frequency of 13.56 MHz, and in energy density between 20 – 200W [0055]. 
Ho does not teach the use of the use of 1,1,3,3-tetramethoxy-1,3-dimethyldisiloxane, 1,3-dimethoxy-1,1,3,3-tetramethyldisiloxane, or bis-(dimethoxymethylsilyl) methane as silicon precursors.
However, Nakagawa is in the process of forming silicon containing insulator film using chemical vapor deposition (abstract) forming silicon oxide layers and/or silicon carbide layer (page 6, 10th paragraph), teaches the process of using silicon-carbon precursor having the general formula 3 (page 2, 7th – 8th paragraph), where d=1, and e=0 (page 5, line 10) forming silicon precursor such as bis-(dimethoxymethylsilyl) methane (page 5, line 19), and or silicon carbon precursor having the general formula 3 where d=0 and e=1 (page 5, line 31) forming silicon precursors such as 1,1,3,3-tetramethoxy-1,3-dimethyldisiloxane (page 5, line 34), 1,3-dimethoxy-1,1,3,3-tetramethyldisiloxane (page 5, line 42), and or 1,1,3,3-Tetramethyldisiloxane (page 5, line 43).

    PNG
    media_image3.png
    260
    1002
    media_image3.png
    Greyscale

A person having ordinary skill in the art before the effective date of the claimed invention would combine Ho with Nakagawa to replace Tetramethyldisiloxane with CDO the above precursors, provide an excellent silicon-containing insulating film having a low dielectric constant (page, 2, 4th paragraph).
Consider Claims 2-4, the combined Ho (with Nakagawa) teaches the process of using oxidant such as oxygen (Nakagawa, page 6, 10th paragraph) and the process of using oxidizing gas to react with the oxidizable silicon/CDO precursor, where the oxidizing gas includes oxygen (Ho, [0030]). The combined Ho (with Nakagawa) teaches the oxidizing gas flow rate is from 20-1000 sccm (Ho, [0086]).  In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05). 
Consider Claim 11, the combined Ho (with Nakagawa) teaches the silicon precursor with flow rate of 5-4000 sccm (Ho, [0086]), where the calculation of mgm from a sccm can be performed using the following equation,

    PNG
    media_image2.png
    108
    496
    media_image2.png
    Greyscale

Where in the case if the calculation resulted in values that were outside the claimed range of 150-1500 mgm, it would be obvious for skilled person in the art to adjust the value to the claimed range to provide with a desired growth rate of the film. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claims 12-13, the combined Ho (with Nakagawa) teaches the process using RF plasma frequency of 13.56 MHz, and in energy density between 20 – 200W (Ho, [0055]). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (PG Pub 2006/0160374 A1), in view of Ikakura (PG Pub 2001/0041458 A1), in further view of Ye (PG Pub 2015/0136325 A1).
Consider Claims 7-8, the combined Ho (with Ikakura) teaches the previously taught in claim 1. 
The combined Ho (with Ikakura) does not teach the transferring process to the processing chamber, or the raising of the substrate using the susceptor closer to showerhead, or the frequency of the RF.
However, Ye is in the art of forming thin film in a plasma processing chamber using radio frequency (abstract), teaches the transferring process of the substrate to a substrate support/susceptor [0061]-[0062], and the raising of the susceptor/substrate support from 1–30 mm closer to the lower surface of the showerhead [0029]. Ye teaches the RF power of 13.56 MHz to 200 MHz [0028].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ho (with Ikakura) with Ye to transfer the substrate to the susceptor and raise the susceptor closer to the showerhead so that the energy can be delivered to the processing region from one or more sides [0029].

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (PG Pub 2006/0160374 A1), in view of Ikakura (PG Pub 2001/0041458 A1), in further view of Chan (PG Pub 2015/0111396 A1).
Consider Claims 9-10, the combined Ho (with Ikakura) teaches the use of carrier/inert gas of He (Ikakura, [0054]), with 100 sccm (Ikakura, Table 3).
The combined Ho (with Ikakura) does not teach the sccm of helium of 300-5000 sccm.
However, Chan is in the process of forming carbon-doped oxide (CDO) layer using CVD [0022], teaches the carrier gas using He, Ar and or N2 [0031], with carrier flowrate 1-10,000 sccm [0044]. 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ho (with Ikakura) with Chan to increase the sccm of Helium to ranging encompassing 300-5000 sccm, with reasonable expectation of success.

Response to Arguments
Applicant’s arguments, filed 06/21/2022, with respect to the rejection(s) of claim(s) 1-13 and 21-24 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ho with Ikakura (per claims 1-6 and 11-13) and Ho with Nakagawa (per claims 1-4 and 11-13).

The previously applied 112 claims rejection, in light of the canceled claims are now withdrawn.

In light of the incorrect rejection of claim 9, new Non-Final office action is furnished to the applicant.

The applicant argued against the combination of Ho with Ikakura, on the ground that Ikakura discloses the precursor tetramethoxycyclotetrasiloxane, as this precursor doesn’t match any of the claimed compounds.
However, tetramethoxycyclotetrasiloxane is the same exact claimed cyclic compound. Where there are four methoxy groups (tetra-methoxy) with a hydrogen attach to every silicon atom, and there are four sequential silicon–oxygen (tetra-siloxane) groups within the cyclic (cyclo-) compound as shown below: 

    PNG
    media_image1.png
    303
    349
    media_image1.png
    Greyscale


Additionally, it seems that the applicant is arguing regarding the hydrogen group that is attached to the silicon within the octagon ring, on the ground that the attached group to the silicon should be none hydrogen group/atom. However, there is no clear support in the specifically as to what this ligand represents, such as R, Me, or Et groups. Therefore, in light of the broad interpretation of the claim, the ligand which is attached to the silicon would read on hydrogen atom, and unless the applicant have provided with a support from the originally file specification that the existing ligand is a none hydrogen.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718